Conviction for murder; punishment, ten years in the penitentiary. *Page 427 
Unfortunately the statement of facts in this case was filed too late to be considered by this court on appeal. The motion for new trial was overruled and notice of appeal given on June 30, 1933. The ninety days granted by statute within which to file statement of facts expired September 28, 1933. See Art. 760, C. C. P. The statement of facts appears to have been filed in the office of the district clerk on September 30, 1933.
There are a number of bills of exception, each of which has been examined but none of which can be appraised in the absence of the statement of facts. All matters of procedure otherwise appearing regular, the judgment will be affirmed.
Affirmed.